Exhibit 10.1
 
 
 
DISTRIBUTION AGREEMENT
 
This Distribution Agreement is made and entered into as of the 14th day of
April, 2011 (the “Effective Date”), by and between AMP ELECTRIC VEHICLES INC., a
corporation incorporated under the laws of the State of Ohio, United States of
America, with a registered office located at 4540 Alpine Avenue, Cincinnati,
Ohio 45242, USA (hereinafter referred to as “AMP”), represented herein by
Mr. James Taylor, Chief Executive Officer, and NORTHERN LIGHTS ENERGY ehf., a
company incorporated and registered in Iceland, with a registered office located
at Laekjargata 4, 101 Reykjavik, Iceland, on behalf of itself and its subsidiary
EVEN hf. and/or one or more other affiliated entities specializing in selling
AMP vehicles (hereinafter referred to as “NLE”), represented herein by Mr. Gisli
Gislason, Chief Executive Officer.
 
 
RECITALS
 
A. AMP is involved in the development of advanced drive trains and battery
management systems for electric vehicles, including, but not limited to
(1) converting vehicles equipped with internal combustion engines into electric
vehicles, (2) selling such converted vehicles under the AMP Brand (as defined
herein), and (3) selling other goods and services for electric vehicles. AMP
maintains a showroom and production facilities in Blue Ash, Ohio, USA.
 
B. NLE desires to obtain the exclusive right to promote, distribute, and sell
AMP Products (as defined herein) in the Territory (as defined herein) and NLE
has assured AMP that it possesses the necessary technical and commercial
competence and the necessary human and financial resources to ensure efficient
and timely performance of its contractual obligations hereunder.
 
C. AMP has offered to manufacture, assemble, produce, and sell AMP Products to
NLE for distribution in the Territory, and NLE has agreed to distribute, sell,
maintain, repair, and promote AMP Products in the Territory, all in accordance
with the terms and conditions contained in this Agreement.
 
 
COVENANTS
 
NOW THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties set forth in this Agreement, the Parties,
desiring to be legally bound hereby, agree as follows:
 
1. DEFINITIONS. In addition to such other terms as are defined elsewhere in this
Agreement, the following terms shall have the following meanings:
 
1.1 “Affiliate” means, with respect to any Person (as hereinafter defined), any
Person that controls, is controlled by, or is under common control with such
Person, together with its and their respective partners, venturers, directors,
officers, stockholders, agents, employees and spouses. A Person shall be
presumed to have control when it owns at least fifty percent (50%) of the equity
or beneficial interest of such entity, possesses the right to vote for or
appoint a majority of the board of directors or other governing body of such
entity, or possesses the power, directly or indirectly, to direct, or cause the
direction of, the management or policies of another Person, whether through
ownership of voting securities, by contract, or otherwise.
 
1.2 “Affiliated Persons” means the members, owners, partners, venturers,
directors, officers, shareholders, agents, employees, or legal representatives
of, or any other Person who acts on behalf of or in the interests of, NLE or any
Affiliate of NLE, as applicable, with its apparent authority.
 
1.3 “Agreement” means this Agreement signed by and between the Parties.
 
1.4 “AMP Brand” means the brand name and identifier “AMP” owned and used by AMP.
 
1.5 “AMP Intellectual Property Rights” means all Intellectual Property Rights
owned or controlled by AMP or any of its Affiliates, or in any way relating to
AMP Vehicles, AMP Products, the AMP Brand, Licensed Methods, or Trademarks.
 
1.6 “AMP Intellectual Property” means any Intellectual Property owned or
controlled by AMP or any of its Affiliates, or in any way relating to AMP
Vehicles, AMP Products, the AMP Brand, Licensed Methods, or Trademarks.
 
 
1

--------------------------------------------------------------------------------

 
 
1.7 “AMP Products” means all AMP Vehicles offered for sale by AMP in the
Territory, plus all options, parts, spares and any other products and services
offered for sale by AMP in the Territory, but expressly excluding any products
which NLE has declined to sell in accordance with the provisions of Section 8.9
hereof.
 
1.8 “AMP Vehicles” means (1) all current and future vehicles manufactured under
the AMP Brand (or any successor brand) offered for sale by AMP and (2) all
Converted NLE Vehicles.
 
1.9 “Applicable Laws” means any and all present or future federal, state, or
local laws (including common law), statutes, ordinances, rules, regulations,
orders, decrees, or requirements of any and all governmental or
quasi-governmental authorities, including, but not limited to, any such
governmental or quasi-governmental authorities in the USA or the Territory,
having jurisdiction over any of the transactions contemplated by this Agreement.
The term “Applicable Laws” also expressly includes, but is not limited to, any
export or export controls laws of the USA, the United States Foreign Corrupt
Practices Act (without regard to its jurisdictional limitations as amended from
time to time), any anti-corruption or anti-bribery laws of the Territory, and
any applicable anti-corruption or anti-bribery laws implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, all as amended from time to time.
 
1.10 “Brand Standards” means any corporate identity guidelines, marketing and
promotions guidelines, brand manual, statement of brand standards, or any other
or additional publication or announcement of similar effect promulgated from
time to time by AMP relating to the use, display, protection, sales, service,
marketing, or any other aspects of or relating to the AMP Brand, the AMP
Products, the Trademarks, the Licensed Methods, or any other Intellectual
Property Rights, together with any amendment or modification of or revision to
the foregoing.
 
1.11 “Converted NLE Vehicles” means all current or future vehicles owned by NLE
into which AMP Intellectual Property and/or AMP Products were incorporated by
AMP at the request of NLE.
 
1.12 “Customer(s)” means the end user(s) within the Territory of any AMP
Product.
 
1.13 “Government Entity” means a government or any department, agency or
instrumentality thereof (including any company or other entity controlled by a
government), a political party, or a public international organization.
 
1.14 “Government Official” means any officeholder, employee, or other official
(including any immediate family member thereof) of a Government Entity, any
person acting in an official capacity for a Government Entity, or any candidate
for political office.
 
1.15 “Intellectual Property Rights” means (1) all rights, title, and interest
under any statute or under common law including patent rights; copyrights
including moral rights; and any similar rights in respect of Intellectual
Property, anywhere in the world; (2) any licenses, permissions and grants in
connection therewith; (3) any applications for any of the foregoing and the
right to apply for them in any part of the world; (4) any right to obtain and
hold appropriate registrations in Intellectual Property; (5) all extensions and
renewals thereof; and (6) any causes of action in the past, present or future,
related thereto including the rights to damages and profits, due or accrued,
arising out of past, present or future infringements or violations thereof and
the right to sue for and recover the same.
 
1.16 “Intellectual Property” means ideas, concepts, creations, discoveries,
inventions, improvements, know how, trade or business secrets, trademarks,
service marks, designs, utility models, tools, devices, models, methods,
procedures, processes, systems, principles, algorithms, works of authorship,
flowcharts, drawings, books, papers, models, sketches, formulas, teaching
techniques, proprietary techniques, research projects, and other confidential
and proprietary information, computer programming code, databases, software
programs, instruction manuals, records, memoranda, notes, and user guides, in
either printed or machine readable form, whether or not copyrightable or
patentable, or any written or verbal instructions or comments
 
1.17 “Party” means a party to this Agreement, and “Parties” means AMP and NLE
collectively. The term “Party” or “Parties” are to include their respective
legal representatives and permitted assigns.
 
1.18 “Person” means an individual, partnership, limited liability company,
association, company, corporation, or other entity.
 
1.19 “Quality Standards” means standards of display and promotion of the AMP
Brand and AMP Products and standards of customer service and satisfaction as
established by AMP from time to time, as intended by the EU “Block Exemption”
regulations 1400/2002.
 
1.20 “Trademarks” means logos, trademarks, service marks, trade names, brand
names, commercial symbols, designs, and other identifying characteristics and
marks which are used or useful in connection with the manufacturing, production,
sale, service, identification, marketing, and/or promotion of AMP Products
and/or the AMP Brand, together with any suffix to, prefix to, or combination of
any or all of the foregoing.
 
1.21 “Units” means AMP Vehicles.
 
1.22 “USA” means the United States of America.
 
 
2

--------------------------------------------------------------------------------

 
 
2. APPOINTMENT OF DISTRIBUTOR; DUTIES.
 
2.1 Appointment. Subject to the terms and conditions of this Agreement, AMP
hereby grants to NLE the exclusive right, subject to Section 2.6 below, to
promote, market, distribute, and sell AMP Products in the Territory during the
Term (as defined herein). NLE hereby accepts such exclusive appointment and
agrees to use its best efforts to develop and promote the sale of AMP Products
in the Territory during the Term, in accordance with the terms and conditions
set forth in this Agreement.
 
2.2 Duties. NLE hereby agrees that, during the Term, it shall take all
reasonably necessary actions and shall use its best efforts to promote the sale
of AMP Products in the Territory and to develop a market demand for AMP Products
in the Territory. In furtherance of its responsibilities hereunder, and in
addition to any other duties and obligations set forth herein, throughout the
term of this Agreement, NLE agrees to actively and diligently:
 
(a) promote the use of electric vehicles as a viable and sustainable means of
transportation in the Territory and the development and maintenance of the
necessary infrastructure within the Territory to enable electric vehicles to be
a sustainable, long-term method of transportation in the Territory, including,
but not limited to, through the creation and enactment of governmental tax
incentives, subsidies, and other benefits for electric vehicles and the electric
vehicle infrastructure;
 
(b) develop and maintain a sales and service network for AMP Products which is
sufficient, in AMP’s reasonable judgment, to support and enhance the sale and
service of AMP Products throughout the Territory to retail (i.e., individual
consumers), business, fleet, institutional, and governmental customers;
 
(c) promote the sale of AMP Products throughout the Territory;
 
(d) promote the AMP Brand throughout the Territory;
 
(e) advertise AMP Products and the AMP Brand throughout the Territory in
appropriate advertising media and in a manner ensuring proper and adequate
publicity for AMP Products; and
 
(f) manage customer relationships and provide best in class after sales service
to Customers of AMP Products in the Territory.
 
2.3 Own Account. NLE shall buy and sell AMP Products in its own name and for its
own account. NLE is an independent contractor, and is not an employee, agent,
joint venturer, or partner of AMP. NLE and its Affiliated Persons shall identify
themselves as such, and shall make clear the limitations of their authority to
any potential or actual Customers. NLE may not, in any manner, accept any
obligation, incur any liability, promise any performance, or pledge any credit
on behalf of, or for the account of, NLE.
 
2.4 Expenses. Except as expressly provided in this Agreement, any and all
expenses and/or charges of any kind or nature connected with NLE’s performance
or fulfillment of its obligations hereunder ors its activities pertaining to
this Agreement shall be exclusively borne by NLE.
 
2.5 Exclusivity. AMP is granting NLE with exclusive rights, subject to
Section 2.6 below, to sell AMP Products in the Territory in reliance upon NLE’s
strict compliance with all of the terms and conditions of this Agreement
including, but not limited to, its agreement to purchase AMP Products at the
volumes and at the times set forth herein. NLE expressly understands and agrees
that if, for any reason (other than Force Majeure) or for no reason, NLE does
not fully and strictly comply with all of its obligations hereunder, AMP may, at
its sole discretion, terminate NLE’s exclusivity and award non-exclusive rights
to a new distributor in the Territory. Nothing contained in this Section 2.5 is
intended to modify or affect, or shall be construed as modifying or affecting,
AMP’s right to terminate this Agreement pursuant to Article 21 hereof.
 
2.6 Relationships with OEMs and Others. AMP has advised NLE that AMP is engaged
in discussions with automobile manufacturers and other industrial and/or
manufacturing companies (together, “OEMs”) concerning the incorporation of AMP
Intellectual Property and/or AMP Products into the products of such OEMs, which
products may or may not include references to the AMP Brand and/or the
Trademarks (the “OEM Integrated Products”), and the promotion, marketing,
distribution, and sale in the Territory of any OEM Integrated Products. NLE
expressly understands and agrees that any OEM, or anyone acting by, through,
under, on behalf of, or as an agent or representative of, such OEM (each, an
“OEM Representative” and together, the “OEM Representatives”), may promote,
market, distribute, and sell in the Territory any OEM Integrated Products
through the established distribution networks of such OEM or any OEM
Representative or through any one or more distribution network(s) to be
established by such OEM or any OEM Representative (which distribution
network(s), whether currently existing or to be established, may not necessarily
include NLE). NLE understands and agrees that nothing contained in this
Agreement is intended to or shall be construed to modify, affect, impair,
condition, or limit in any way the right or ability of AMP, any OEM, or any OEM
Representative to promote, market, distribute, and/or sell in the Territory any
OEM Integrated Products. NLE further understands and agrees that it shall have
no right to participate in, be compensated for, prevent, or condition the
promotion, marketing, distribution, and/or sale in the Territory of any OEM
Integrated Products.
 
 
3

--------------------------------------------------------------------------------

 
 
3. TERRITORY.
 
3.1 Definition. The term “Territory” means only the country of Iceland.
 
3.2 Prohibition on Export. NLE shall utilize all commercially reasonable means
to ensure that AMP Products acquired by any Customer from or through NLE are
utilized solely within the Territory and are not exported, on a temporary or
permanent basis, outside of the Territory without AMP’s prior written consent,
which consent may be granted or denied in AMP’s sole discretion.
 
4. TERM. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue through and including December 31, 2017 (unless
terminated earlier as provided herein). This Agreement contemplates three (3)
separate, although interrelated, phases, as more fully described in Articles 5
through 7 below. Except as otherwise expressly provided herein, the Parties’
respective rights, duties, obligations, and responsibilities under this
Agreement shall apply to each such phase.
 
5. DEMONSTRATION PHASE.
 
5.1 Demonstration Phase Defined. The initial phase of this Agreement, referred
to herein as the “Demonstration Phase,” shall commence on the Effective Date and
shall continue for a period of six (6) months thereafter, unless extended in
writing by the Parties.
 
5.2 Supply of Demonstration Vehicles. During the Demonstration Phase, AMP will
provide NLE with two (2) AMP Vehicles for use by NLE in the Territory (each a
“Demonstration Vehicle” and together, the “Demonstration Vehicles”). The
Demonstration Vehicles shall be supplied subject to and expressly upon the
Parties’ agreement to the following:
 
(a) Each Demonstration Vehicle shall be a vehicle model mutually agreeable to
AMP and NLE, but otherwise shall be of AMP’s choosing.
 
(b) Each Demonstration Vehicle shall be provided to NLE and shall be made
available to NLE at a staging area at or in the vicinity of Norfolk, Virginia to
be selected by AMP. AMP shall be responsible for all shipping and freight costs
to deliver each Demonstration Vehicle to such staging area. NLE shall take
possession of each Demonstration Vehicle at such staging area and NLE shall be
responsible for the exportation of each Demonstration Vehicle from the USA, the
shipment of each Demonstration Vehicle to the Territory through whatever means
and utilizing whatever carrier NLE may determine (subject to the approval of
AMP, not to be unreasonably withheld), and the importation of each Demonstration
Vehicle into the Territory, all at the sole cost and expense of NLE. NLE shall
be solely responsible for compliance with all applicable export laws of the USA
and all applicable import laws of the Territory with respect to each
Demonstration Vehicle.
 
(c) Prior to the date on which the first of the Demonstration Vehicles is
imported into the Territory, the Sales and Marketing Manager (as defined herein)
and the Service Manager (as defined herein) shall have satisfactorily completed
the initial training described in Section 10.1(a) below.
 
(d) Each Demonstration Vehicle shall be used solely for product testing by NLE
and for display, demonstration, or other marketing purposes reasonably
acceptable to AMP.
 
(e) NLE shall ensure that the odometer, emissions control equipment, and all
other equipment of each Demonstration Vehicle shall not be tampered with,
disconnected, modified, or otherwise interfered with.
 
(f) Each Demonstration Vehicle which is not a Converted NLE Vehicle shall be and
remain the sole property of AMP and shall be returned to AMP immediately upon
demand.
 
(g) Upon the demand of AMP, NLE shall, at NLE’s sole cost and expense, cause
each Demonstration Vehicle which is not a Converted NLE Vehicle to be properly
and expeditiously prepared for shipment and returned to AMP’s manufacturing
facility in Blue Ash, Ohio, in the same condition as delivered to NLE,
reasonable wear and tear excepted.
 
(h) NLE shall be solely responsible for all taxes, duties, assessments, and
charges of any kind or nature imposed in the Territory or by any Government
Entity of the Territory or any state, municipality, or political subdivision
thereof, or in the USA or by any Government Entity of the USA or any state,
municipality, or political subdivision thereof, as a result of or in connection
with the exportation of the Demonstration Vehicles, or either of them, from the
Territory, the importation of the Demonstration Vehicles, or either of them,
into the USA, or the transportation or shipment of the Demonstration Vehicles,
or either of them, to AMP’s manufacturing facility in Blue Ash, Ohio. NLE shall
reimburse AMP on demand for any such taxes, duties, assessments, and charges
which may be imposed upon AMP.
 
(i) Notwithstanding AMP’s continued ownership of those Demonstration Vehicles
which are not Converted NLE Vehicles, NLE shall be solely responsible for the
maintenance and repair of the Demonstration Vehicles.
 
(j) NLE shall procure, maintain, and provide evidence of, at all times
commencing at the time each Demonstration Vehicle is made available to NLE at
the staging area identified in Section 5.2(b) above through the date on which
each such Demonstration Vehicle is returned to AMP’s manufacturing facility in
Blue Ash, Ohio as set forth in Section 5.2(g) above, comprehensive, collision,
casualty, and liability insurance covering the Demonstration Vehicles in such
amounts as AMP may determine in its sole discretion, together with such other
insurance coverages as AMP may reasonably determine. All such insurance shall
(i) be issued by one or more insurance companies acceptable to AMP in its sole
discretion, (ii) name AMP as an additional insured, (iii) be primary in coverage
to any other insurance which may be available to AMP, and (iv) provide for a
30-day advance written notice to AMP of cancellation, termination, material
change, or non-renewal.
 
(k) NLE shall be solely responsible for all taxes, duties, assessments, and
charges of any kind or nature imposed in the Territory or by any Government
Entity of the Territory or any state, municipality, or political subdivision
thereof, or in the USA or by any Government Entity of the USA or any state,
municipality, or political subdivision thereof, as a result of or in connection
with the exportation of the Demonstration Vehicles, or either of them, from the
USA, the importation of the Demonstration Vehicles, or either of them, into the
Territory, and/or the use, ownership, and/or repair of the Demonstration
Vehicles, or either of them, in the Territory. NLE shall reimburse AMP on demand
for any such taxes, duties, assessments, and charges which may be imposed upon
AMP.
 
5.3 Development of Market. Electrification of vehicles is not yet a mature
industry and consumers have not yet fully adopted and accepted the use of
electric vehicles as a viable means of transportation. The Parties therefore
believe that significant public relations and marketing efforts must be
undertaken to develop the electric vehicle market in the Territory. Accordingly,
NLE agrees that, during the Demonstration Phase and continuing throughout the
Development Phase, NLE shall use its best efforts develop and expand the
electric vehicle market in the Territory and shall actively and diligently
appoint and maintain experienced and competent public relations and advertising
personnel and agencies to prepare market for AMP Products and to promote AMP
Products and the AMP Brand within the Territory. NLE will explore using various
media in its efforts to develop the market, including, but not limited to, the
possibility of developing, in cooperation with AMP, a customized website and/or
online experience to promote AMP Products and the AMP Brand within the
Territory.
 
 
4

--------------------------------------------------------------------------------

 
 
6. DEVELOPMENT PHASE.
 
6.1 Development Phase Defined. The second phase of this Agreement, referred to
herein as the “Development Phase,” shall commence on a date mutually agreed by
the Parties, but in no event later than October 1, 2011, and shall continue
through and including December 31, 2012, unless extended in writing by the
Parties. The Development Phase was determined in light of the time needed for
the electric vehicle infrastructure within the Territory to be developed in a
thoughtful and deliberative manner, and is intended to enable AMP’s
manufacturing and production operations and NLE’s sales, service, and marketing
operations each to be developed and expanded over a sufficient period of time so
as not to unduly burden either NLE or AMP.
 
6.2 Supply of AMP Products during Development Phase. During the Development
Phase:
 
(a) AMP shall sell to NLE, and NLE shall purchase from AMP, two hundred
fifty (250) AMP Vehicles (the “Initial Inventory”). The Initial Inventory shall
be comprised of one or more vehicle models mutually agreeable to AMP and NLE,
and shall meet AMP’s product specifications existing on the date of manufacture
and production, as set forth in technical specifications bulletins and notices
published by AMP from time to time. Each Unit of the Initial Inventory shall be
purchased pursuant to an order and delivery schedule to be agreed upon by the
Parties and at a purchase price per Unit to be agreed upon by the Parties.
 
(b) NLE shall ensure that does not sell, lease, or otherwise make available for
use by a Customer any Unit of the Initial Inventory unless and until there
exists within the Territory both a sales and service network and the appropriate
electric vehicle charging and support infrastructure sufficient for the proper
use and service of each such Unit of the Initial Inventory in the Territory.
 
6.3 Servicing and Maintenance; Spare Parts. From and after the commencement of
the Development Phase, and continuing thereafter throughout the Term, NLE shall
be solely responsible for the servicing and maintenance of all AMP Products in
the Territory. To ensure the prompt and correct service and maintenance of AMP
Products, NLE shall purchase spare parts and special tools in the quantities and
at the prices specified by AMP in writing from time to time.
 
7. SALES AND MARKETING PHASE.
 
7.1 Sales and Marketing Phase Defined. The third phase of this Agreement,
referred to herein as the “Sales and Marketing Phase,” shall commence at the end
of the Development Phase, as set forth in Article 6 above, and shall continue
through and including December 31, 2017.
 
7.2 Business Plan.
 
(a) At or prior to the commencement of the Sales and Marketing Phase, NLE shall
prepare and submit to AMP for its approval, which approval may be granted or
withheld in AMP’s sole discretion, a business plan for the marketing, sales, and
service of AMP Products within the Territory (the “Initial Business Plan”). The
Initial Business Plan shall include such information as AMP may reasonably
require but, at a minimum, shall contain a distribution, sales, marketing, and
after sales plan outlining targets, strategies and plans for the following year.
NLE shall promptly modify the Initial Business Plan in accordance with any
objections AMP may have to the proposed Initial Business Plan. The Initial
Business Plan and any other business plans submitted to AMP in accordance with
this Agreement are referred to individually as a “Business Plan” and
collectively as the “Business Plans.”
 
(b) NLE shall submit to AMP from time to time as requested by AMP, but no less
frequently than annually, modifications and updates to the then current Business
Plan, which periodic modifications and updates shall address such factors as AMP
determines are material to NLE’s performance under this Agreement including, at
a minimum, a distribution, sales, marketing, and after sales plan outlining
targets, strategies, and plans for the following year.
 
(c) NLE shall meet with AMP on a regular basis throughout the Sales and
Marketing Phase, but no less frequently than quarterly, to discuss NLE’s
performance against the then current Business Plan and to develop any necessary
or recommended action plans to address any deficiencies in NLE’s performance.
 
7.3 Sales, Service, and Marketing Infrastructure. The Parties intend, and NLE
hereby covenants and agrees, that at all times throughout the Sales and
Marketing Phase NLE shall devote to its activities under this Agreement
sufficient assets and resources to effectively, ethically, and lawfully sell and
promote the purchase and use of AMP Products by Customers in the Territory and
to otherwise carry out its obligations hereunder. To satisfy this commitment,
NLE agrees, at a minimum, to:
 
(a) appoint and maintain an experienced automotive team to execute the
operations, sales, marketing and after sales for AMP Products, including an
adequate staff of sales personnel who are fully trained and knowledgeable about
AMP Products to support sales activities throughout the Territory and an
adequate staff of trained engineers and service technicians to handle after sale
services throughout the Territory;
 
(b) maintain an adequate selection and stock of AMP Products as is necessary to
fulfill Customers’ demands and to ensure timely repair and/or replacement under
warranty or non-warranty service;
 
(c) ensure that each Customer’s purchase and delivery experience is
satisfactory;
 
(d) appoint and maintain experienced and competent public relations and
advertising personnel and agencies to promote AMP Products and the AMP Brand
throughout the Territory.
 
 
5

--------------------------------------------------------------------------------

 
 
7.4 Supply of AMP Products during Sales and Marketing Phase. During the Sales
and Marketing Phase:
 
(a) AMP shall sell to NLE, and NLE shall purchase from AMP, seven hundred
fifty (750) AMP Vehicles, or such greater number of AMP Vehicles as the Parties
may mutually agree (the “Subsequent Inventory”). The Subsequent Inventory shall
be comprised of one or more vehicle models mutually agreeable to AMP and NLE,
and shall meet AMP’s product specifications existing on the date of manufacture
and production, as set forth in technical specifications bulletins and notices
published by AMP from time to time. Each Unit of the Subsequent Inventory shall
be purchased pursuant to an order and delivery schedule to be agreed upon by the
Parties and at a purchase price per Unit to be agreed upon by the Parties,
provided, however, that NLE shall submit binding orders for purchase and
delivery of at least one hundred fifty (150) Units in each calendar year of the
Sales and Marketing Phase.
 
(b) NLE shall ensure that does not sell, lease, or otherwise make available for
use by a Customer any Unit of the Subsequent Inventory unless and until there
exists within the Territory both a sales and service network and the appropriate
electric vehicle charging and support infrastructure sufficient for the proper
use and service of each such Unit of the Subsequent Inventory in the Territory.
 
8. SALE OF PRODUCTS; PRICING; TERMS OF SALE.
 
8.1 Terms and Conditions of Sale. AMP shall establish and communicate to NLE
from time to time policies and procedures for the purchase and delivery of AMP
Products, Terms of Sale Bulletins, required forms, payment terms, shipping
terms, transfer pricing, price lists and product prices, terms and conditions of
sale, and other information and requirements regarding the terms and conditions
under which AMP Products will be sold to NLE (together, the “Terms and
Conditions of Sale”). AMP has the right to change the Terms and Conditions of
Sale by providing written notice of each such change to NLE, which written
notice shall set forth an effective date for such change. Absent exigent
circumstances, as determined by AMP in its reasonable judgment, in which case
such change shall become effective immediately, AMP will provide NLE with at
least fifteen (15) days’ prior notice of any such change. Notwithstanding the
foregoing, all orders for AMP Products which were accepted and confirmed by AMP
prior to any price change shall be invoiced at the prices prevailing at the time
each such order was accepted, but shall otherwise be sold under and pursuant to
the Terms and Conditions of Sale in effect on the date such AMP Products are
delivered to NLE. In the event of any conflict or inconsistency between the
provisions of the Terms and Conditions of Sale and the provisions of this
Agreement, the Terms and Conditions of Sale shall govern and control.
 
8.2 Tentative Delivery Schedule. AMP shall communicate to NLE a tentative
delivery schedule for AMP Products as soon as practicable after the execution
and delivery of this Agreement, and shall update such delivery schedule as and
when it changes. The Parties understand and agree that such tentative delivery
schedule is simply an estimate by AMP, based on its assessment of numerous
factors, of when AMP Products are likely to be available for purchase by NLE. In
no event shall AMP be bound by such tentative delivery schedule or have any
liability to NLE or other Persons is AMP Products are not available within the
time frames set forth in such tentative delivery schedule.
 
8.3 Supply of Products; Estimated Delivery Date. NLE shall submit orders in
accordance with the Terms and Conditions of Sale. AMP shall use commercially
reasonable efforts to manufacture and supply AMP Products as and when NLE places
an order therefor and such order is accepted by AMP, each in accordance with the
Terms and Conditions of Sale. An estimated delivery date shall be stated in the
purchase order confirmation issued by AMP and AMP shall use commercially
reasonable efforts to deliver the AMP Products on such estimated delivery date.
AMP will notify NLE of any delays to the estimated delivery date for any AMP
Product as soon as practicable.
 
8.4 Compliance with Specifications. AMP Products sold to NLE hereunder shall be
complete, in working order, and shall conform to AMP’s product specifications
existing on the date of manufacture and production, as set forth in technical
specifications bulletins and notices published by AMP from time to time.
 
8.5 Binding Orders. Except as otherwise provided in the Terms and Conditions of
Sale, all purchase orders submitted by NLE in whatever form, including orders in
electronic format, shall be binding on NLE and cannot be cancelled once the
purchase order is confirmed by AMP.
 
8.6 Payment. NLE shall make payments for all AMP Products in accordance with the
Terms and Conditions of Sale.
 
8.7 Delivery Terms. Except as otherwise set forth in the Terms and Conditions of
Sale from time to time, all AMP Products shall be made available to NLE at a
staging area at or in the vicinity of Norfolk, Virginia to be selected by AMP,
or at such other location as AMP and NLE may agree. Title and risk of loss shall
pass to NLE upon delivery of the AMP Products to such staging area(s). AMP shall
be responsible for all shipping and freight costs to deliver AMP Products to
such staging area(s). NLE shall take possession of AMP Products at such staging
area(s) and NLE shall be responsible for the exportation of AMP Products from
the USA, the shipment of AMP Products to the Territory through whatever means
and utilizing whatever carrier(s) NLE may determine (subject to the approval of
AMP, not to be unreasonably withheld), and the importation of AMP Products into
the Territory, all at the sole cost and expense of NLE. NLE shall be solely
responsible for compliance with all applicable export laws of the USA and all
applicable import laws of the Territory with respect to all AMP Products.
 
8.8 Discontinuation of Supply. Nothing in this Agreement shall preclude AMP from
discontinuing the sale in the Territory of any AMP Product which AMP reasonably
concludes is no longer profitable or otherwise feasible for AMP to sell in the
Territory, provided, in the absence of exigent circumstances, AMP shall give NLE
at least ninety (90) days’ prior written notice of such discontinuation. AMP
shall have no liability to NLE or any other Person in the event it discontinues
the sale in the Territory of any AMP Product in accordance with this
Section 8.8.
 
8.9 Additional Products. If AMP desires to sell an additional product in the
Territory which are not then being sold in the Territory, AMP shall so advise
NLE in writing, and NLE shall have thirty (30) days from the date of such notice
to determine whether it wishes to sell such additional product (in which event
such additional product shall be included within the term “AMP Product”
hereunder). If NLE declines to sell such additional product in the Territory,
such additional product shall not be included within the term “AMP Product”
hereunder and AMP may distribute the additional product in the Territory itself
or through another distributor, dealer, commission agent, or other distribution
outlet.
 
9. CERTIFICATION; HOMOLOGATION. NLE shall be solely responsible for obtaining
and satisfying, and shall use its best efforts to obtain and satisfy, any and
all governmental approvals, licenses, permits, certifications, and/or other
governmental and regulatory authorizations or requirements in the Territory
necessary or desirable for the importation of all current or future AMP Products
into the Territory or for the ownership, use, sales, and/or service of such AMP
Products in the Territory, and all renewals thereof. NLE shall keep AMP fully
informed of its efforts and activities in this regard and shall provide to AMP
upon request such documentation and information regarding such efforts and
activities as AMP may request. AMP will assist NLE in its efforts under this
Article 8 by providing such technical documentation as may be reasonably
required and by providing such additional assistance and cooperation as AMP
believes appropriate under the circumstances.
 
 
6

--------------------------------------------------------------------------------

 
 
10. TRAINING AND CERTIFICATION.
 
10.1 Initial Training Program.
 
(a) The Persons designated by NLE to assume primary responsibility for the
management of the sales and marketing program for AMP Products (the “Sales and
Marketing Manager”) and for servicing AMP Products (the “Service Manager”), are
required to attend an initial training program to be conducted by AMP. Other
employees of NLE may attend such initial training program with the consent and
approval of AMP.
 
(b) The initial training program shall be conducted at a location or locations
to be selected by AMP, but AMP will endeavor to conduct such training program at
or near NLE´s facilities in Reykjavik, Iceland, at or near AMP’s manufacturing
and production facilities in Blue Ash, Ohio, USA, or at or near such other
facilities in the USA as may be utilized by AMP from time to time for the
manufacture and/or production of AMP Vehicles.
 
(c) Participation in the initial training program shall be without charge of a
tuition or fee by AMP, but NLE shall be responsible for any and all traveling
expenses, living expenses, and other similar expenses incurred by AMP and its
employees in connection with providing such initial training program if such
training is provided at any location other than AMP’s facilities in Blue Ash,
Ohio, USA. NLE also shall be responsible for any and all traveling expenses,
living expenses, wages, and other charges incurred by NLE and its employees in
connection with attendance at the initial training program. Training
participants will not receive any compensation or reimbursements from AMP while
attending the initial training program.
 
(d) The length of the initial training program shall be determined by AMP. AMP
reserves the right to waive a portion of the training program or alter the
training schedule, if in AMP’s sole discretion, AMP determines that the Sales
and Marketing Manager or the Service Manager, as applicable, has sufficient
prior experience or training in the field of study.
 
10.2 Certification of Technicians. Every technician who undertakes technical
evaluation or service work on any AMP Product must be certified by AMP as an
“AMP Certified Technician” prior to performing any such evaluation or service
work. In addition, all AMP Certified Technicians must undertake additional and
supplemental training at reasonable times and frequency as specified by AMP.
Such additional training will be performed by an AMP Training Manager at NLE’s
facilities in Reykjavik, Iceland or at another location mutually agreeable to
AMP and NLE. NLE shall be responsible for any and all traveling expenses, living
expenses, and other similar expenses incurred by AMP and its employees in
connection with providing such additional and supplemental training if such
training is provided at any location other than AMP’s facilities in Blue Ash,
Ohio, USA. NLE also shall be responsible for any and all traveling expenses,
living expenses, wages, and other charges incurred by NLE and its employees in
connection with such certification or with such additional or supplemental
training. Participants will not receive any compensation or reimbursements from
AMP while attending any such certification or additional or supplemental
training programs.
 
10.3 Additional Training. At the request of NLE, AMP will provide NLE with such
additional training for NLE’s employees as NLE and AMP agree. Such additional
training shall be conducted at a location or locations to be selected by AMP,
but AMP will endeavor to conduct such training program at or near NLE’s
facilities in Reykjavik, Iceland, at or near AMP’s manufacturing and production
facilities in Blue Ash, Ohio, USA, or at or near such other facilities in the
USA as may be utilized by AMP from time to time for the manufacture and/or
production of AMP Vehicles. The length of such additional training and the
number of personnel required to conduct such additional training shall be
determined by AMP in its sole discretion. NLE shall pay AMP a reasonable fee, as
determined by AMP, for providing such additional training. Furthermore, NLE
shall be responsible for any and all traveling expenses, living expenses, and
other similar expenses incurred by AMP and its employees in connection with
providing such additional training if such training is provided at any location
other than AMP’s facilities in Blue Ash, Ohio, USA. NLE also shall be
responsible for any and all traveling expenses, living expenses, wages, and
other charges incurred by NLE and its employees in connection with such
additional training. Participants will not receive any compensation or
reimbursements from AMP while attending any such additional training program.
 
11. PROVISION OF AMP TECHNICAL SUPPORT. AMP will at the request of NLE and
subject to availability of staff, provide one or more AMP engineers or other
technical personnel on a temporary basis to assist NLE with servicing and
warranty repair of AMP Products. NLE shall be responsible for any and all
traveling expenses, living expenses, and other similar expenses incurred by AMP
and its employees in connection with providing such technical assistance. In
addition, NLE shall pay AMP a reasonable fee, as determined by AMP, for
providing such technical assistance.
 
 
7

--------------------------------------------------------------------------------

 
 
12. WARRANTY AND SERVICE SUPPORT.
 
12.1 Warranty Policy. AMP shall offer a warranty on AMP Products in accordance
with a warranty policy to be established by AMP, as such policy may be modified
or amended from time to time (the “Warranty Policy”). At or prior to the
commencement of the Development Phase, AMP shall provide NLE with a copy of its
then existing Warranty Policy.
 
12.2 Modification of Warranty Policy; Effectiveness. AMP reserves the right, in
its sole discretion, to modify or amend its Warranty Policy from time to time.
Absent exigent circumstances, in which case the change to the Warranty Policy
shall become effective immediately, AMP will provide NLE with at least
fifteen (15) days’ prior notice of any modification or amendment to AMP’s
Warranty Policy. The new Warranty Policy shall become effective as of the
effective date specified in the modified or amended Warranty Policy.
 
12.3 Filing of Warranty Claims. Warranty claims shall be filed by NLE at the
times and in the format and procedure set forth in the Warranty Policy.
 
13. NO TAMPERING. NLE shall not open or tamper any AMP Product or change the
name or do such other things so as to alter AMP Products in any manner
whatsoever. NLE will ensure that (a) all labels and other identifying
characteristics, logos, or marks on AMP Products (including, but not limited to,
any Trademarks) remain as existing at the time of NLE’s receipt of the AMP
Product, (b) the same are not removed, altered, disguised, or covered up, (c) no
other Person’s name, logo, mark, or other identifying characteristic is affixed
on the any AMP Product so as to pass off such Product as products of the third
party, and (d) no label and other identifying characteristic, logo, or mark of
AMP (including, but not limited to, any Trademark) is affixed to anything which
is not an AMP Product so as to pass off such other product as an AMP Product.
 
14. TRADEMARKS, TRADE NAMES AND PROPRIETARY INTERESTS.
 
14.1 Ownership.
 
(a) AMP is the owner of the Trademarks. Furthermore, AMP is developing methods
for establishing and marketing AMP Products and the AMP Brand, together with a
business format, systems, methods, procedures, designs, layouts, and
specifications relating to the sales, service, marketing, and/or promotion of
AMP Products and the AMP Brand (together, the “Licensed Methods”).
 
(b) NLE acknowledges, agrees, and covenants as follows:
 
(i) AMP or its Affiliates has the sole right to own, license and control NLE’s
use of the “AMP Electric Vehicle” service mark, all other Trademarks, the
Licensed Methods, and all other AMP Intellectual Property and AMP Intellectual
Property Rights;
 
(ii) the Trademarks, the Licensed Methods, and all other AMP Intellectual
Property and AMP Intellectual Property Rights shall be and remain the sole and
exclusive property and under the sole and exclusive control of AMP or its
Affiliates;
 
(iii) AMP or its Affiliates will own and control the distinctive plan for the
marketing and sale of AMP Products and all related Licensed Methods, all of
which will constitute confidential trade secrets of AMP;
 
(iv) AMP or its Affiliates will have valuable rights in and to all Trademarks,
Licensed Methods, and all other AMP Intellectual Property and AMP Intellectual
Property Rights, and NLE has not acquired, and will not acquire, any right,
title or interest in the Trademarks, Licensed Methods, or other AMP Intellectual
Property or AMP Intellectual Property Rights, except for the non-exclusive right
to use the Trademarks and the Licensed Methods in the sales, service, marketing
and/or promotion of AMP Products as granted in Section 14.2 below;
 
(v) NLE shall maintain the confidentiality of the Licensed Methods and the other
AMP Intellectual Property and AMP Intellectual Property Rights in accordance
with Article 22 below; and
 
(vi) all goodwill associated with NLE’s use of the Trademarks or the Licensed
Methods shall accrue to AMP.
 
14.2 Grant of Non-exclusive License to Use. Subject to the provisions of this
Article 14, AMP hereby grants to NLE the non-exclusive right and license to use
in the Territory, only for so long as this Agreement is in force, the Trademarks
and the Licensed Methods for the sole purpose of promoting and selling AMP
Products and the AMP Brand in the Territory, and for no other purpose. NLE
agrees to use the Trademarks and Licensed Methods, as they may be changed,
improved, and further developed by AMP from time to time, only in the manner
designated by AMP from time to time in the Brand Standards and only in
accordance with the terms and conditions of this Agreement.
 
14.3 Use of Trademarks. NLE shall display the Trademarks prominently at its
location and in connection with forms, advertising and marketing, all in a
manner as AMP shall reasonably prescribe. Except as permitted in this Agreement,
without the prior written consent of AMP, which consent may be granted or denied
in AMP’s sole discretion, NLE shall not use any of the Trademarks as part of an
electronic mail address or on any sites on the Internet nor shall NLE use or
register any of the Trademarks as part of a domain name on the Internet or as
part of NLE’s company name. AMP reserves the right to rescind its consent to
NLE’s use of any of the Trademarks in the event this Agreement is terminated by
either Party, and NLE agrees that it shall promptly and at its sole cost and
expense take all necessary measures to remove and discontinue the use of any
Trademarks, and to assign and transfer same to AMP.
 
 
8

--------------------------------------------------------------------------------

 
 
14.4 Infringement. Should NLE become aware of any possible infringement of a
Trademark or a Licensed Method or any use by others of a logo, trademark,
service mark, trade name, brand name, commercial symbol, design, or other
identifying characteristic or mark which is the same as or confusingly similar
to any Trademark, NLE shall immediately notify AMP in writing of such possible
infringement or use. NLE acknowledges that AMP shall have the right, in its sole
discretion, to determine whether any action will be taken on account of any
possible infringement or illegal use. AMP may commence or prosecute such action
in AMP’s own name or the name of any Affiliate, and may join NLE as a party to
the action if AMP determines it to be reasonably necessary for the continued
protection and quality control of the Trademarks and Licensed Methods. AMP shall
bear the reasonable cost of any such action, including attorneys’ fees. NLE
agrees that it shall fully cooperate with AMP in any such litigation. AMP shall
have no obligation to protect or defend NLE against claims of infringement or
unfair competition with respect to NLE’s use of the Trademarks or Licensed
Methods. Furthermore, NLE shall not settle any claim without the prior written
consent of AMP, which consent may be granted or withheld in AMP’s sole
discretion. NLE shall not will impugn, challenge, or assist in any challenge to
the validity of any Trademark or Licensed Method, any registrations thereof, or
the ownership thereof.
 
14.5 NLE Business Name and Domain Name. NLE acknowledges that AMP and Affiliates
of AMP have a prior and superior claim to the “AMP” and “AMP Electric Car” trade
names and trademarks. NLE agrees that it shall not use the word “AMP” or the
term “AMP Electric Car” in the legal name of its company, partnership, or any
other business entity used in conducting the business provided for in this
Agreement or as part of any assumed or fictitious name adopted by it.
Furthermore, NLE agrees that it shall not register or attempt to register a
trade name or Internet domain name (with or without corresponding email
addresses) using the word “AMP” or the term “AMP Electric Car” in NLE’s name or
in the name of any other Person without the prior written consent of AMP, which
consent may be granted or denied in AMP’s sole discretion. NLE shall not
identify itself as being associated with AMP or any of its Affiliates in any
manner other than as a distributor of AMP Products or a non-exclusive licensee
of the right to use the Trademarks pursuant to this Agreement. NLE shall, in all
premises, advertising, and promotion and promotional materials, display its
business name only in obvious conjunction with the phrase “AMP - Authorized
Dealer” or “AMP – Distributor” and strictly in accordance with the Brand
Standards, or with such other words and in such other phrases so as to clearly
and conspicuously identify itself as an independent owner of the
distributorship.
 
14.6 Change of Trademarks and Licensed Methods. AMP may in its sole discretion,
discontinue, change, modify or alter the Trademarks and the Licensed Methods by
among other things, adopting or developing new trademarks, trade names, service
marks, copyrighted materials, new products, new equipment, new signage or new
operational techniques (“Alterations”). If AMP shall make any Alterations to the
Trademarks or Licensed Methods, NLE shall, within a reasonable time after
receipt of written notice of any such Alteration from AMP, not to exceed six (6)
months, take such action, at NLE’s sole expense, as may be necessary to comply
with such Alteration. NLE shall not unilaterally change, alter, or modify any of
the Trademarks or Licensed Methods in any way without AMP’s prior written
consent, which consent may be granted or denied in AMP’s sole discretion. NLE’s
approved changes or improvements to the Licensed Methods or the Trademarks shall
be and become the sole and exclusive property of AMP, subject to the
non-exclusive license granted to NLE pursuant to Section 14.2 above, and shall
inure to the exclusive benefit of AMP.
 
14.7 Creative Ownership. NLE hereby grants AMP a worldwide, irrevocable, royalty
free license to use NLE’s branding strategy or any of NLE’s Intellectual
Property, including any copyrightable materials, relating to AMP Products, the
AMP Brand, and/or any of the Licensed Methods, it being expressly understood and
agreed that NLE’s grant of such license shall not extend to NLE’s proprietary
strategy or other proprietary intellectual property regarding implementation of
NLE’s proprietary “EVEN” system in the Territory. NLE hereby assigns and will
execute such additional assignments or documentation to effectuate the
assignment of all Intellectual Property, inventions, copyrights and trade
secrets developed by, on behalf of, at the direction of, or for the benefit of
NLE, or any of its owners, officers, employees, contractors, or agents, in part
or in whole in relation to AMP Products, the AMP Brand, and/or any of the
Licensed Methods, during the Term, as AMP may deem necessary in order to enable
it, at its expense, to apply for, prosecute and obtain and/or protect
copyrights, patents or other proprietary rights in the Territory, the USA, or
any other country. NLE shall promptly disclose to AMP all inventions,
discoveries, improvements, creations, patents, copyrights, trademarks and
confidential information relating to AMP Products, the AMP Brand, and/or any of
the Licensed Methods which NLE or any of its owners, officers, employees,
contractors, or agents has made or may make solely, jointly or commonly with
others, and shall promptly create a written record of the same.
 
14.8 Protection of Trademarks and Licensed Methods. NLE agrees that it shall
take any and all actions set forth as part of or contemplated by the Brand
Standards to protect and defend the Trademarks and the Licensed Methods in the
Territory. NLE further agrees to comply with the requirements of the Brand
Standards, including such notice to AMP as may be set forth therein, with
respect to any such actions. Notwithstanding NLE’s obligations to protect and
defend the Trademarks and the Licensed Methods in the Territory, NLE understands
and agrees that AMP may, in its sole discretion, with or without notice NLE,
take such actions as AMP deems necessary or desirable to protect and defend the
Trademarks and the Licensed Methods, whether in the Territory or elsewhere.
 
15. PRODUCT INFORMATION.
 
15.1 Operations Manual. AMP shall provide to NLE, either electronically or in
such other manner as AMP shall determine, one or more manuals, technical
bulletins, or other written materials covering certain standards,
specifications, and operating and marketing procedures that AMP requires NLE to
utilize in the sales, service, marketing, and/or promotion of AMP Products or
the AMP Brand. AMP reserves the right to amend, modify, supplement, revise, or
update any such manuals, technical bulletins, or other written materials from
time to time as it deems necessary (all such manuals, technical bulletins, or
other written materials, as amended, modified, supplemented, revised, or updated
from time to time, are collectively referred to as the “Operations Manual”). NLE
shall comply fully with the Operations Manual as an essential aspect of its
obligations under this Agreement, and failure by NLE to comply with the
Operations Manual shall be a breach of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
15.2 Confidentiality of Operations Manual Contents. The Operations Manual is and
shall remain the sole property of AMP and shall be used by NLE only during the
Term and in strict accordance with the terms and conditions of this Agreement.
NLE shall not duplicate the Operations Manual nor disclose its contents to
Persons other than its employees or officers who have signed a confidentiality
and noncompetition agreement in a form approved by AMP. NLE shall return the
Operations Manual and all copies in whatever format to AMP upon the expiration,
termination, or assignment of this Agreement.
 
15.3 Translation. NLE understands and agrees that the Operations Manual will be
in English. NLE agrees that any costs associated with translating the Operations
Manual into any other language for use in the Territory shall be borne solely by
NLE.
 
15.4 Owner’s Guide. AMP shall provide an Owner’s Guide, Quick Start Guide, or
similar operating manual with every AMP Vehicle (the “Owner’s Guide”). Each
Owner’s Guide shall be produced in English at AMP’s sole cost and expense and
shall be provided for each AMP Vehicle on or before delivery of such AMP Vehicle
to the Customer. Any costs associated with translating any Owner’s Guide into
any language other than English for use in the Territory shall be borne solely
by NLE.
 
16. PRODUCT QUALITY IMPROVEMENT. NLE agrees to cooperate fully with AMP with
respect to improving the quality of AMP Products and AMP’s production processes
and methods. Accordingly, AMP shall accurately and completely document all
defects, flaws, damages, or deviations from specifications of any AMP Product
and submit to AMP a routine (or as needed) Product Quality Report in form and
substance acceptable to AMP and on a frequency established by AMP. The Product
Quality Report shall include (but not be limited to) Vehicle Identification
Number (VIN), date of discovery, description of claim, and recommended remedy
(if available).
 
17. QUALITY STANDARDS. NLE shall comply fully with AMP’s Quality Standards for
the display and promotion of the AMP Brand and AMP Products and in the
continuance of sales and after sales activities, in order to uphold a high level
of customer service and satisfaction.
 
18. MARKETING AND PROMOTIONAL ACTIVITIES.
 
18.1 Compliance with Brand Standards. NLE acknowledges that marketing and
promoting AMP Products in accordance with AMP’s standards and specifications,
including, but not limited to, the Brand Standards, is an essential aspect of
the Licensed Methods, and NLE agrees to comply with all advertising standards
and specifications of AMP reflected in the Brand Standards. NLE shall display
all required promotional materials, signs, point of purchase displays, and other
marketing materials in its locations and in the manner prescribed by AMP in the
Brand Standards. Consistent with the provisions of this Agreement, NLE is
authorized to undertake marketing; advertising and public relations activities
such as may be needed and planned by NLE in the Territory in accordance with the
Brand Standards and as contemplated in the then current Business Plan, without
advance approval from AMP.
 
18.2 Websites and Electronic Advertising.
 
(a) NLE shall not develop, create, distribute, disseminate or use any Internet
advertising or website, or any multimedia, telecommunication, mass electronic
mail, facsimile or audio/visual advertising or promotional or marketing
materials directly or indirectly related to AMP Products, the AMP Brand, the
Trademarks, or the Licensed Methods (“Electronic Advertising”), without AMP’s
prior written consent, which consent may be granted or withheld in AMP’s sole
discretion. AMP shall retain the exclusive right to develop and control the
content of all Electronic Advertising for AMP Products and the AMP Brand. AMP
reserves the right, upon thirty (30) days’ prior written notice, to require NLE
to reasonably participate in any Electronic Advertising of AMP Products or the
AMP Brand sponsored by AMP. If AMP permits NLE to develop any Electronic
Advertising, NLE shall do so in strict compliance with AMP’s policies, rules,
standards, and specifications regarding the creation, maintenance, use, and
content of such Electronic Advertising as may be established by AMP from time to
time, including any technical upgrades. AMP will endeavor to respond to any
questions raised by NLE regarding such policies, rules, standards, and
specifications within two (2) business days.
 
(b) AMP intends to develop a website designed to promote AMP Products. When such
website is operational, AMP will provide NLE with access to such website, and
NLE shall be able to use such website for promoting AMP Products in accordance
with the Brand Standards.
 
18.3 Public Relations. In furtherance of its obligations under this Agreement,
including, but not limited to, its obligations under Sections 2.2 and 6.1 above,
NLE shall retain one or more public relations and/or advertising agencies on a
retainer basis to work on (a) developing and expanding the electric vehicle
market in the Territory and (b) marketing AMP Products and the AMP Brand within
the Territory. NLE shall, and NLE shall cause its public relations and
advertising agencies to, liaise, and cooperate with AMP and its public relations
and advertising agencies, advisors, and managers to develop campaigns and share
information with AMP and with other AMP distributors and business partners.
 
18.4 Promotional Materials. AMP shall provide NLE from time to time with such
promotional and marketing materials as AMP may determine. All such promotional
and marketing materials to be provided by AMP shall be distributed by AMP in
such quantity and at such time or times as AMP may determine. Such materials may
include, but not be limited to, updated product photos, brand logos, slogans,
catalogues, and presentations. Photographs provided for marketing purposes shall
be print quality and, to the greatest extent practicable, AMP will endeavor to
use studio photographs without any city background or any other elements around
the AMP Product which would materially interfere with their use in the
Territory.
 
 
10

--------------------------------------------------------------------------------

 
 
19. REPORTS AND AUDIT RIGHTS.
 
19.1 Required Systems and Reports. NLE shall establish and maintain, at its own
expense, bookkeeping, accounting, and data processing systems sufficient to
prepare and submit the reports called for herein. AMP shall have the right of
access to all material data (including but not limited to customer name,
address, contact details, vehicle VIN, and registration number) with respect to
the sales of AMP Products. NLE will provide AMP with sales figures and other
reports which have been agreed upon by the Parties, together with such
additional information as AMP might reasonably request to affirm the accuracy
and completeness of the information provided.
 
19.2 Financial Statements. Annually throughout the Term, on or before the
sixtieth (60th) day following the expiration of NLE’s fiscal year, NLE will
furnish to AMP NLE’s most recent audited annual financial statements for such
year (including, without limitation, an income statement and balance sheet,
together with any notes to them) or, if no such audited statements have been
prepared, annual financial statements (and notes to them) prepared by NLE and
signed by NLE’s chief financial officer; provided, that any and all such
financial statements must be prepared in accordance with accounting principles
customary in preparation of financial statements in automobile distribution,
sales, service, and marketing businesses. NLE will, at reasonable times and
following reasonable notice, discuss its financial statements with AMP.
 
19.3 Financial Records Use and Access. AMP reserves the right to disclose data
derived from all financial and accounting reports received from NLE, without
identifying NLE, except to the extent identification of NLE is required by law.
 
19.4 Verification. Each report and financial statement to be submitted to AMP
pursuant to this Agreement shall be signed manually or electronically, as the
case may be, and verified by NLE.
 
19.5 Books and Records. NLE shall maintain all books and records and shall
prepare all financial information called for hereunder in accordance with sound
accounting principles, consistently applied, and shall preserve these records
for at least five years after the fiscal year to which they relate.
 
19.6 AMP Dealer Management System. AMP may develop an electronic reporting and
data management system for use by its dealers and distributors (the “AMP Dealer
Management System”). If and when the AMP Dealer Management System becomes
operational, NLE agree to use such system.
 
19.7 Audit Rights. AMP shall have the right from time to time during the Term
and for eighteen (18) months thereafter to audit the books, records, and
processes of NLE to determine NLE’s compliance with the terms and conditions of
this Agreement. Each such audit shall be conducted during normal business hours
and at the sole cost and expense of AMP. NLE hereby covenants and agrees that it
will cooperate fully with AMP in connection with each such audit and will
provide AMP with full, complete, and unconditional access to its books and
records in connection therewith.
 
20. TAXES, INSURANCE AND INDEMNITY.
 
20.1 Taxes. NLE shall be solely responsible for any taxes, duties, assessments,
and charges that may be payable by AMP in the Territory in connection with any
services or goods furnished by AMP to NLE under this Agreement. NLE shall
reimburse AMP on demand for any such taxes, duties, assessments, and charges
which may be imposed upon AMP.
 
20.2 Insurance Coverage. NLE shall procure, maintain, and provide evidence of
products liability coverage with a limit of not less than Five Million United
States Dollars (U.S. $5,000,000). In addition, NLE shall procure, maintain, and
provide evidence of such other and additional insurance as AMP may require in
its sole discretion, in such amounts as AMP may require, including, but not
limited to, Commercial General Liability (including contractual liability)
insurance. The insurance coverages required by this Section 20.2 shall be issued
by one or more insurance companies acceptable to AMP in its sole discretion and
shall name AMP as an additional insured and shall provide for a 30-day advance
written notice to AMP of cancellation, termination, material modification, or
non-renewal. AMP shall have the right upon 60 days’ prior written notice to NLE
to revise the coverage limits and types of required insurance described in this
Section 20.2. NLE’s purchase of any insurance, whether the insurance coverages
required by this Section 20.2 or otherwise, or furnishing of certificate(s) of
insurance coverage shall not release NLE from its obligations or liabilities
under this Agreement.
 
20.3 Product Liability and Indemnity.
 
(a) NLE shall indemnify AMP, its Affiliates, and its and their respective
officers, directors, agents, and employees against, and hold them harmless from,
any and all losses, liabilities, claims, damages, costs and expenses (including
reasonable attorneys’ fees) in connection with all claims, obligations and
damages and any and all third party obligations incurred by AMP to the extent
that they: (i) arise directly or indirectly out of or relate to NLE’s sales,
service, marketing, and/or promotion of AMP Products and/or the AMP Brand in the
Territory; (ii) arise directly or indirectly out of or relate to NLE's use of
the Trademarks and/or the Licensed Methods in any manner not in accordance with
the Brand Standards or this Agreement; or (iii) arise directly or indirectly out
of or relate to any breach of this Agreement by NLE (together, the “Indemnified
Claims”). For the purposes of clarification, NLE shall not be responsible for
indemnifying AMP for any Indemnified Claim arising solely and directly out of
(1) product liability claims arising out of defective parts supplied by AMP or
due to a manufacturing defect in any AMP Product, or (2) arising as a result of
the gross negligence or willful or wanton misconduct of AMP. To further clarify,
product liability claims arising out of improper integration of additional
accessories by NLE or improper servicing by NLE or other similar acts or
omissions shall be indemnified by NLE.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) AMP shall be responsible for, and shall indemnify, defend, and hold harmless
NLE from and against, all claims, obligations, and damages arising from any and
all product liability claim involving AMP Products and arising solely and
directly out of defective parts supplied by AMP or due to a manufacturing defect
in any AMP Product. For purposes of this Agreement, claims means and include all
obligations, actual damages and direct costs reasonably incurred in the defense
of any claim, including, reasonable accountants’, attorneys’, and expert witness
fees, costs of investigation and proof of facts, court costs, other litigation
expenses and travel and living expenses. AMP shall have the right to defend any
such claim against it. In no event shall either Party indemnify the other Party
or be responsible, whether in contract, tort (including negligence) or
otherwise, for any exemplary, indirect, incidental, special, remote, punitive,
or consequential damages (including lost profit, loss of use, loss of data,
procurement of substitute goods, cost of cover, or business interruption), or
loss of profits arising out of or pertaining to this Agreement or any product,
technology, or services provided hereunder.
 
20.4 Limitation of Liability. Notwithstanding anything contained herein, AMP’s
aggregate liability to NLE or any third party for any damages arising from or
under this Agreement shall not exceed the amount of payments received by AMP
from NLE during the period of 3 months immediately preceding the date on which
the cause of action, claim, or series of claims had arisen under this Agreement.
Furthermore, in no event shall AMP be liable to NLE or any other Person, whether
in contract, tort (including negligence), or otherwise, for any exemplary,
indirect, incidental, special, remote, punitive, or consequential damages
(including lost profit, loss of use, loss of data, cost of procurement of
substitute goods, cost of cover, business interruption, or damages caused by
delay in delivery or furnishing of any product or services hereunder even if
notified in advance of such possibility), or loss of profits arising out of or
pertaining to this Agreement.
 
21. DEFAULT AND REMEDIES; TERMINATION.
 
21.1 Events of Default. Each of the following events shall constitute an “Event
of Default” under this Agreement:
 
(a) NLE fails to pay within ten (10) days of when due any amounts due or to
become due under this Agreement.
 
(b) NLE fails to purchase AMP Products at the volumes and at the times set forth
in Section 6.2(a) and Section 7.4(a) above.
 
(c) Either Party submits to the other Party any false or fraudulent reports or
other statements or any false or fraudulent claims for refunds, credits, or
reimbursement.
 
(d) There occurs any event with respect to which a Party is granted the right,
in accordance with any provision of this Agreement, to terminate this Agreement.
 
(e) Either Party breaches or violates any provision of this Agreement and such
breach or violation continues for a period of thirty (30) days after written
notice thereof from the other Party. Notwithstanding the foregoing to the
contrary, the provisions of this Section 21.1(e) shall not apply with respect to
any breach or non-compliance for which a cure period (or no cure period) is
specifically set forth in this Agreement or for which an Event of Default is
otherwise provided under this Article 21.
 
(f) Either Party files a petition in bankruptcy or insolvency, or for
reorganization or arrangement under any bankruptcy or insolvency laws, or
voluntarily takes advantage of any such laws by answer or otherwise, or
dissolves or makes a general assignment for the benefit of creditors, or
involuntary proceedings under any such laws for the dissolution of a Party are
instituted, or a receiver or trustee is appointed for all or substantially all
of a Party’s property or assets, and such involuntary proceedings are not
dismissed or such receivership or trusteeship vacated within sixty (60) days
after such institution or appointment.
 
21.2 Termination. If any Event of Default occurs, the non-defaulting Party shall
have the right, at its election, at any time, to terminate this Agreement,
effective at such time as may be specified by notice from the non-defaulting
Party to the defaulting Party. In such event, the non-defaulting Party shall be
entitled to exercise any remedies and collect any damages available to it at law
or in equity. All remedies are cumulative and concurrent and no remedy is
exclusive of any other remedy nor shall any remedy be exhausted by any exercise
thereof. The prevailing party in any action relating to this Agreement shall be
entitled to recover its attorneys’ fees and costs in bringing any such action.
 
21.3 Termination by Mutual Agreement. If both Parties mutually agree to
terminate this Agreement, this Agreement shall be terminated as of the date to
be mutually agreed by the Parties. In such event, in addition to compliance with
the provisions of Section 21.4 below and with whatever other or additional terms
the Parties may mutually agree, NLE shall continue to offer its services within
the Territory on the terms and conditions stated in this Agreement for such
additional period as may be needed for AMP to arrange alternative distribution
arrangements for AMP Products in the Territory. Upon such termination, AMP shall
use reasonable diligence to arrange such alternative distribution arrangements
expeditiously. NLE shall extend all necessary cooperation to transition the
distribution of AMP Products to the alternative established by AMP. The Parties
anticipate that the additional period of cooperation and assistance to be
provided by NLE until AMP is able to complete alternative distribution
arrangements for AMP Products in the Territory should not exceed one (1) year
from the date of termination of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
21.4 Effects of Termination. In the event of termination of this Agreement for
any reason, NLE shall immediately:
 
(a) cease to use in any way the Trademarks, the Licensed Methods, the AMP
Intellectual Property, the AMP Intellectual Property Rights, and any proprietary
or confidential information provided hereunder;
 
(b) cease and discontinue making any reference to its relationship with AMP;
 
(c) return to AMP, or at AMP’s direction, destroy, all the materials and
documents provided to NLE under or pursuant to this Agreement which are then in
NLE’s possession or control;
 
(d) sell to AMP, at AMP’s request and option, all of the AMP Products in good
condition in NLE’s possession or control at the time of termination of this
Agreement, at the same price at which they were acquired from AMP;
 
(e) transfer to AMP or to any Person designated by AMP, at AMP’s request and
option, all unfilled orders for AMP Products;
 
(f) pay to AMP all amounts due and owing to AMP or to become due and owing to
AMP under the terms of this Agreement, which amounts shall, regardless of any
later due date contained in the Terms and Conditions of Sale or in any
previously issued invoices, become due and payable immediately upon the date of
termination of this Agreement;
 
(g) put AMP or to any Person designated by AMP in direct contact with all the
Customers (including potential customers who have made inquiries about AMP
Products) and ensure the smooth and professional transition of all customer
relationships to AMP or its designee; and
 
(h) return and transfer to AMP or to any Person designated by AMP, or destroy,
at AMP’s sole option, all materials and all copies thereof, in whatever media,
then in NLE’s possession or control, containing any AMP Intellectual Property,
Trademarks, and/or confidential or proprietary information of AMP.
 
21.5 Obligation to Pay. Termination of this Agreement shall not exempt or
relieve either of the Parties from its obligation to pay the other Party any
amounts due or to become due hereunder.
 
22. CONFIDENTIALITY.
 
22.1 Confidentiality. The Parties shall not at any time during the Term or for a
period of five (5) years after the expiration or termination of this Agreement,
divulge or allow to be divulged to any Person any confidential or proprietary
information relating to AMP Products or to the business affairs of AMP or NLE,
and shall ensure that all their employees, servants or agents do not divulge any
such confidential or proprietary information in violation of this Article 22. No
information shared or transmitted under or pursuant to this Agreement shall be
deemed confidential or proprietary unless such information is clearly marked
“Confidential” or “Proprietary.” At the request of either Party during the Term,
the Parties shall enter into a mutually agreeable confidentiality agreement.
 
22.2 Exception. Notwithstanding anything in this Agreement to the contrary, the
confidentiality provisions of this Article 22 shall not apply to information
that (a) was already known to the receiving party prior to its delivery by the
submitting party, (b) becomes known to the receiving party from an independent
source having the right to disclose such information to the receiving party,
(c) is or becomes public knowledge, unless due to the receiving party’s breach
hereof, or (d) is required to be disclosed by law, legal process, rule,
regulation or governmental authority.
 
23. EMPLOYMENT OF OTHER PARTY’S EMPLOYEES. Neither Party shall during the Term
employ any Person who is then, or who in the previous six (6) months had been,
in the employment of the other Party, except with the prior written consent of
other such Party. Furthermore, neither Party shall for a period of two (2) years
after the expiration or termination of this Agreement employ any Person who was
in the employment of the other Party at or within six (6) months prior to the
date of termination or expiration of this Agreement, except with the prior
written consent of such other Party.
 
24. NON-ASSIGNMENT; INVOLVEMENT OF PRINCIPAL MANAGEMENT.
 
24.1 No Assignment without Consent. This Agreement shall not be assigned by NLE
without the prior written consent of AMP, which consent may be granted or
withheld in AMP’s sole discretion. Notwithstanding the foregoing, AMP agrees
that it shall not unreasonably withhold its consent to an assignment of this
Agreement by NLE to an Affiliate of NLE which complies with the following
requirements:
 
(a) all amounts due and owing pursuant to this Agreement are current and no
event of default or event which, with the giving of notice, the passage of time,
or both, would constitute such an event of default exists hereunder;
 
 
13

--------------------------------------------------------------------------------

 
 
(b) the proposed transferee and NLE enter into an Assignment and Assumption
Agreement in form and substance satisfactory to AMP whereby the transferee
assumes all of NLE’s rights, duties, and obligations under this Agreement;
 
(c) the proposed transferee shall have provided information to AMP sufficient
for AMP to assess the proposed transferee's business experience and aptitude and
financial capabilities, and AMP shall have ascertained that the proposed
transferee possesses sufficient experience, aptitude, and resources to fulfill
all of NLE’s obligations under this Agreement; and
 
(d) NLE shall remain jointly and severally liable with the transferee for all of
NLE’s obligations under this Agreement.
 
24.2 Assignment Further Defined. For the purposes of this Agreement, the sale or
transfer of all or more than fifty percent (50%) of (a) the ownership interest
or control of NLE, or (b) the ownership interest or control of the parent entity
of NLE, if any (whether such ownership interest is evidenced by stock,
partnership, limited partnership, membership interest, or any other direct or
indirect beneficial ownership interest or control) shall be treated as if such
sale or transfer were, for all purposes, an assignment of this Agreement and
shall be governed by the provisions of this Article 24.
 
24.3 Continued Involvement by Specified Managers. This Agreement is being
entered into by AMP in reliance on (a) the qualifications, integrity, skills,
reputation, and experience of certain specified members of the senior management
of NLE identified in this Section 24.2 (the “Specified Managers”), (b) NLE’s
assurance that each of the Specified Managers will provide personal services to
NLE with respect to the transactions contemplated by this Agreement by
exercising full managerial authority and control over all aspects of NLE’s
business and affairs relating to the transactions contemplated by this
Agreement, and (c) each Specified Manager’s continued day-to-day involvement
with the management, business, and affairs of NLE throughout the Term.
Accordingly, if at any time during the Term for any reason whatsoever, each of
the Specified Managers is not involved substantially full time in the
management, business, and affairs of NLE, AMP shall have the right to terminate
this Agreement upon written notice to NLE. As used in this Section 24.3, the
“Specified Managers” shall be Mr. Gisli Gislason, Mr. Sighvatur Larusson, and
Mr. Sturla Sighvatsson.
 
25. COMPLIANCE WITH LAWS.
 
25.1 Compliance with Applicable Laws. NLE shall comply fully with all Applicable
Laws at all times during the Term and shall cause each of its Affiliates and all
of its and their Affiliated Persons to comply fully with all Applicable Laws at
all times during the Term. Furthermore, neither NLE nor its Affiliates nor any
of its or their Affiliated Persons shall take or refuse to take any actions or
engage in any practices which could give rise to criminal liability of any kind
or nature including, but not limited to, liability relating to fraud,
embezzlement, insolvency crimes, antitrust or other crimes in violation of
competition, or bribery, acceptance of bribes, or other corruption crimes. In
the event of violation of the above, AMP has the right, without prior notice to
NLE or providing NLE with any opportunity to cure, to terminate this Agreement
and to immediately withdraw from or terminate all transactions and negotiations
with NLE.
 
25.2 Representation Regarding Government Officials. NLE, on its own behalf and
on behalf of its Affiliates and all of its or their Affiliated Persons hereby
represents, warrants, and covenants that neither NLE nor any of its Affiliates
nor any of its or their Affiliated Persons has offered, paid, given, or loaned,
or promised to offer, pay, give, or loan, or will offer, pay, give, or loan or
promise to offer, pay, give, or loan, directly or indirectly, money or any other
thing of value to or for the benefit of any Government Official for the purposes
of (a) influencing any act or decision of such Government Official in his/her
official capacity, (b) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (c) securing any improper advantage, or
(d) inducing such Government Official to use his/her influence with a Government
Entity to affect or influence any act or decision of that Government Entity.
 
25.3 Permits and Licenses. NLE shall obtain and maintain at its own expense all
permits, licenses, and other governmental authorizations or approvals required
by Applicable Laws with respect to its performance under this Agreement.
 
26. DUE AUTHORITY.
 
26.1 AMP Representation. AMP represents and warrants that it (a) is a company
duly organized, validly existing, and in good standing under the laws of the
State of Ohio, USA, and (b) has and will continue to have throughout the Term
the full power and authority to enter into this Agreement and perform its
obligations hereunder.
 
26.2 NLE Representation. NLE represents and warrants that it (a) is a company
duly organized, validly existing, and in good standing under the laws of
Iceland, and (b) has and will continue to have throughout the Term the full
power and authority to enter into this Agreement and perform its obligations
hereunder.
 
27. FORCE MAJEURE. If either Party’s performance of any of its obligations
hereunder is prevented, restricted or interfered with by reason of fire or other
casualty, accident, strike or labor disputes, war or other violence, any law or
regulation of any Government Entity, or other occurrences beyond the control of
the Party affected, provided that such Party could not reasonably have foreseen
such occurrence and could not reasonably have avoided or overcome it or its
consequences (each such occurrence being hereinafter referred to as “Force
Majeure”), then such Party shall be excused from such performance to the extent
of such prevention, restriction and interference, provided, however, that such
Party shall give prompt notice to the other Party of such Force Majeure,
including a description, reasonably specifying the cause of non-performance
hereunder. In the event that either Party’s performance of any of its
obligations hereunder is delayed as a result of a Force Majeure, the term of
this Agreement shall be extended by a period equal to the period of such delay
provided, however, in case either Party is unable to perform any material
obligation under this Agreement for a continuous period of one hundred
eighty (180) days because of any Force Majeure, then the other Party shall have
the right to terminate this Agreement (without prejudice to any rights such
Party may have against the Party who has been unable to perform) effective
thirty (30) days after the expiration of such one hundred eighty (180) day
period.
 
 
14

--------------------------------------------------------------------------------

 
 
28. MISCELLANEOUS.
 
28.1 Notices. All notices, demands requests, waivers, consents, approvals or
other communications (each, a “Notice”) required or permitted to be given
pursuant to this Agreement shall be in writing, and any and all Notices shall be
deemed to have been duly delivered (a) upon delivery, if by hand; (b) as of the
third (3rd) business day after delivery to Federal Express or other similar
internationally recognized courier service, delivery charges prepaid; (c) as of
the fifth (5th) business day after mailing by certified or registered mail,
return receipt requested, postage prepaid, or (d) upon transmission, if sent
electronically or by facsimile (provided that a confirmation copy is sent in the
manner provided in clause (b) of this Section 28.1 within thirty-six (36) hours
after such transmission), except that if a Notice is received electronically or
by facsimile on a day which is not a business day at the place of receipt or
after 5:00 p.m. (local time) on a business day at the place of receipt, it shall
be effective as of the following business day. All Notices are to be given or
made to the Parties at the following addresses:
 
If to AMP:
 
AMP Electric Vehicles Inc.
4540 Alpine Avenue
Cincinnati, Ohio 45242
USA
Attention: President
E-mail address: ________________
Facsimile number: ______________


with a copy to:
 
Lowe, Fell & Skogg, LLC
370 Seventeenth Street, Suite 4900
Denver, Colorado 80202
USA
Attn: Robert H. Patterson, Esq.
E-mail address: rpatterson@lfslaw.com
Facsimile number: 720.359.8201


If to NLE:
 
Northern Lights Energy ehf.
Laekjargata 4
101 Reykjavik
Iceland
Attn: Chief Executive Officer
E-mail address: nle@nle.is
Facsimile number: ______________


with a copy to:
 
Gislason Law Firm ehf.
Laufasvegur 69
101 Reykjavik
Iceland
Attn: Gisli Gislason
E-mail address: gisli@gislason.is
Facsimile number: ______________



Any address fixed pursuant to the foregoing may be changed by the addressee by
notice given pursuant to this Section 28.1.
 
 
15

--------------------------------------------------------------------------------

 
 
28.2 Principal to Principal. The relationship between NLE and AMP shall be that
of principal to principal and nothing in this Agreement shall be deemed to have
created a joint venture or a partnership between the Parties to this Agreement
and neither Party hereto will act as a representative or agent for the other
Party and neither Party has the right or authority to assume or create
obligations of any kind addressed to or intended for the other Party or to bind
the other Party in any respect except as may be specifically provided in this
Agreement.
 
28.3 Non-Waiver of Rights. The failure of any Party to enforce at any time the
provisions hereof shall not be construed to be a waiver of any such provisions
or a waiver of the right of such Party thereafter to enforce any such
provisions. No waiver by a Party of any right hereunder shall be deemed a waiver
of any other right.
 
28.4 Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, under any enactment or
rule of law, such provision or part shall to that extent be deemed not to form
part of this Agreement, but the legality and enforceability of the remainder of
this Agreement shall not be affected.
 
28.5 Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Michigan, USA,
excluding the provisions of the United Nations Convention on Contracts for the
International Sale of Goods and without giving effect to any choice or conflict
of law provision or rule (whether of the State of Michigan or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Michigan. Any action or proceedings by AMP against NLE
may be brought by AMP in any court(s) having jurisdiction over NLE or, at AMP’s
option, in the State or Federal courts located in the State of Michigan, USA, in
which event NLE irrevocably consents to jurisdiction and service of process in
accordance with applicable procedures. Any action or proceeding by NLE against
AMP may be brought by NLE only in the State or Federal courts located in the
State of Michigan, USA.
 
28.6 Entire Agreement. This Agreement and the schedules, exhibits and
attachments hereto (a) contain the entire understanding of the parties relating
to the subject matter of this Agreement, and (b) supersede all prior statements,
representations, and agreements relating to the subject matter of this
Agreement. The Parties represent and agree that, in entering into this
Agreement, they have not relied upon any oral or written agreements,
representations, statements, or promises, express or implied, not specifically
set forth in this Agreement.
 
28.7 Amendments. No waiver, modification, amendment, or addition to this
Agreement is effective unless evidenced by a written instrument signed by
authorized representatives of the Parties, and each Party acknowledges that no
individual will be authorized to orally waive, modify, amend, or expand this
Agreement. The Parties expressly waive application of any law, statute, or
judicial decision allowing oral modifications, amendments, or additions to this
Agreement notwithstanding this express provision requiring a writing signed by
the Parties.
 
28.8 Headings. The headings of Articles and Sections of this Agreement are for
purposes of convenience and reference and shall not be construed as modifying
the Articles or Sections in which they appear.
 
28.9 Interpretation. Each of AMP and NLE is a business entity having substantial
experience with the subject matter of this Agreement, has been represented by
legal counsel of its choosing and has been advised by its counsel as to its
rights, duties, and relinquishments hereunder and under applicable law, and has
fully participated in the negotiation and drafting of this Agreement. This
Agreement shall be construed without regard to any rule or principle providing
that ambiguities in a document are to be construed against the drafter.
 
28.10 Expenses. AMP and NLE shall be responsible for their own costs and
expenses in connection with the negotiation of and performance under this
Agreement, including, but not limited to, attorneys’ fees.
 
28.11 Reasonableness. The Parties acknowledge and agree that the terms hereof
are reasonable in light of existing economic conditions and are justified by
reasonable business considerations.
 
28.12 Time of the Essence. Time is of the essence of this Agreement. The time
frames and limitations set out and agreed to in this Agreement may be extended
or shortened only by a written modification hereof executed by all Parties
hereto.
 
28.13 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature shall be binding on the
confirming Party.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
 
SIGNATURE PAGE FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date set forth in the introductory
paragraph hereof.
 

 
NORTHERN LIGHTS ENERGY ehf., a company incorporated and registered in Iceland
         
 
By:
/s/ Gisli Gislason,      
Gisli Gislason, Chief Executive Officer
                 

 

 
AMP ELECTRIC VEHICLES, INC., a corporation incorporated under the laws of the
State of Ohio, United States of America
         
By:
/s/ James Taylor      
James Taylor, Chief Executive Officer
                 


 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17